Case 2:20-cv-03797-FMO-JC Document 4 Filed 04/24/20 Page 1 of 3 Page ID #:36




 1 BROWNE GEORGE ROSS LLP
   Thomas P. O’Brien (State Bar No. 166369)
 2   tobrien@bgrfirm.com
 3 Jennie Wang VonCannon (State Bar No. 233392)
     jvoncannon@bgrfirm.com
 4 David J. Carroll (State Bar No. 291665)
 5   dcarroll@bgrfirm.com
   Nathan F. Brown (State Bar No. 317300)
 6   nbrown@bgrfirm.com
 7 801 S. Figueroa Street, Suite 2000
   Los Angeles, California 90017
 8 Telephone: (213) 725-9800
 9 Facsimile: (213) 725-9808
10 Attorneys for Plaintiff
11 Francis J. Racioppi, Jr.
12                                  UNITED STATES DISTRICT COURT
13
                                CENTRAL DISTRICT OF CALIFORNIA
14
     FRANCIS J. RACIOPPI, JR.,                         Case No.
15
16                     Plaintiff,                      NOTICE OF INTERESTED
                                                       PARTIES
17               vs.
18
   DMITRY BORISOVICH BOSOV et
19 al.,
20
           Defendants.
21
22
23
24
25
26
27
28
     1529937.1

                                        NOTICE OF INTERESTED PARTIES
Case 2:20-cv-03797-FMO-JC Document 4 Filed 04/24/20 Page 2 of 3 Page ID #:37




 1               Pursuant to Central District of California Local Rule 7.1-1, the undersigned,
 2 counsel of record for Plaintiff Francis J. Racioppi, Jr., certifies that the following
 3 listed parties may have a pecuniary interest in the outcome of this case. These
 4 representations are made to enable the Court to evaluate possible disqualification or
 5 recusal.
 6               1.    Plaintiff Francis J. Racioppi, Jr.;
 7               2.    Defendant Dmitry Borisovich Bosov;
 8               3.    Defendant Gary I. Shinder, also known as “Igor Shinder”;
 9               4.    Defendant Genius Fund I, Inc.;
10               5.    Defendant Genius Fund I, LLC;
11               6.    Restructure Trust, LLC;
12               7.    ESSMW – Earth Solar System Milky Way, LLC;
13               8.    Goldhawk Investments Ltd.;
14               9.    Alltech Group;
15               10.   Heli Biotech LLC;
16               11.   Dr. Kush World Collective LLC;
17               12.   Eagle Rock Herbal Collective LLC;
18               13.   Genius Products LLC;
19               14.   Full Circle Labs LLC;
20               15.   Nature’s Holiday LLC;
21               16.   Variant Hemp Solutions LLC;
22               17.   Genius Delivery LLC;
23               18.   Planck Properties LLC;
24               19.   Aristotle Equipment LLC;
25               20.   Genius Sales LLC;
26               21.   Genius Products T, Inc.;
27               22.   Genius Products NT, Inc.;
28               23.   Genius Products, Inc.
     1529937.1
                                                     -1-
                                        NOTICE OF INTERESTED PARTIES
Case 2:20-cv-03797-FMO-JC Document 4 Filed 04/24/20 Page 3 of 3 Page ID #:38




 1               24.   Full Circle Industries;
 2               25.   Other unknown alter egos and co-conspirators of Defendants, whom
 3                     Plaintiff has identified and named as Doe defendants in this action.
 4
 5 DATED: April 24, 2020                         BROWNE GEORGE ROSS LLP
 6                                                  Thomas P. O’Brien
                                                    Jennie Wang VonCannon
 7                                                  David J. Carroll
 8                                                  Nathan F. Brown

 9
10
                                                 By:        /s/ Thomas P. O’Brien
11                                                          Thomas P. O’Brien
12                                               Attorneys for Plaintiff Francis J. Racioppi, Jr.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1529937.1
                                                       -2-
                                       NOTICE OF INTERESTED PARTIES
